Interim Decision #1932

MATTER OF RAJAGOPALAMENON

In Visa Petition Proceedings
A-14972519
Decided by District Director October 22, 1968
Since a Master's degree in anthropology or Its equivalent is the minimum
requirement for professional classification as an anthropologist within the
meaning of section 101 (a) (32) of the Immigration and Nationality Act, as
amended, beneficiary, whose educational attainment is not the equivalent
of such a degree, does not qualify as a member of the professions in the
field of anthropology and he is ineligible for preference classification
under section 203(a) (3) of the Act, as amended, as an anthropologist.

The petition seeks to classify the beneficiary as a preference
immigrant under section. 203 (a) (3) of the Immigration and Nationality Act, as amended, based upon his qualifications as an anthropologist.
Section 203 (a) (3) of the Act provides for the availability of
visas to Qualified immigrants who are members of the professions
or who because of their exceptional ability in the sciences or the
arts will substantially benefit prospectively the national economy,
cultural interests, or welfare of the United States.
Section 101(a) (32) of the Act defines the term "professions"
as including but not being limited to architects, engineers, lawyers, physicians, surgeons and teachers in elementary or secondary schools, colleges, academies or seminaries.
Although the occupation of anthropologist is not listed within
the definition provided by section 101 (a) (32), it should be noted
that it does bear a characteristic common to those occupations.
This characteristic is that each of the occupations normally requires completion of a specified course of study on the college or
university level, culminating in the attainment of a specific type
of degree or diploma which is usually the minimum requirement
for entry into that field. (Matter of Asuncion 11 I. & N. Dec.
660).
The beneficiary has submitted documents showing graduation

110

Interim Decision *1932
from the faculty of science, University of Kerala, Trivandrun,
India March 1959 and indicates the award of a Bachelor of Science degree and a diploma from the University of Sanger, India
showing the awarding of a Master of Science degree in anthropology, November 30, 1962. He additionally has submitted indications of further studies at the University of Madras, Madras,
India in the field of anthropology, such courses leading towards a
Ph.D. degree although no such degree was awarded. He was in
attendance at the Ohio State University, Columbus, Ohio from
1966 to 1967 pursuing courses of study leading to a Master's degree in anthropology and again no degree was awarded.
The documents pertaining to his education were submitted to
the comparative research branch, Division of Higher Education

Research, Bureau of Research, Office of Education, Department of
Health, Education and Welfare, for their advisory interpretation
of the level and major field of educational attainment of the bene-

ficiary in terms of education in the United States. That office has
advised that in such terms his education is the equivalency of a
Bachelor's degree in anthropology.
The Occupational Outlook Handbook, 1966-67 edition, a United
States Department of Labor official publication lists anthropologists in the general category of the social sciences and have assigned a code number 055.088 to the profession of anthropology.
Such publication states in part "young people who are interested
in careers in anthropology should obtain Ph.D. degrees. College
graduates with Bachelor's degrees can obtain temporary postitions and assistantships in the graduate department where they
are working for advanced degrees. A Master's degree, plus field
experience, is sufficient for many beginning professional positions, but promotions to top positions is generally reserved for in-

dividuals with the Ph.D. degree. In many colleges and most universities, only anthropologists holding the Ph.D. degree can
obtain a permanent teaching appointment." The Dictionary of
Occupational Titles, 1965, Volume 2, Occupational Classification,

3rd Edition, also places anthropologists in the general category
with social science, psychological, and related research. These
professions are under the general numerical classification .088.
This publication also an official United States Department of
Labor publication states in part, "generally, a Master's degree is
the minimum requirement for professional employment in psychology or in any of the social sciences in this group. Those social
scientists with this degree qualify for college instructorships in
some schools and many nonteaching positions in government and
111

Interim Decision *1932
industry. In some social sciences, such as anthropology, training
in the field is a requirement for the Master's degree. In most
schools a Ph.D. is the usual requirement for a faculty position
and for the more responsible administrative and research positions. For the most part a Bachelor's degree is not adequate preparation for entrance into professional employment in any of the
social sciences or in psychology."
It is concluded, then, that a person who possesses the equivalent of a United States Master's degree major in anthropology, is
a member of the professions. In the instant case, the beneficiary
does not possess the equivalent of such a degree. Consequently, he
is not eligible for classification under section 203 (a) (3) as a
member of the professions based on his claimed profession of anthropologist.
ORDER: It is ordered that the petition to classify the status of
Medayil Kesavapillai RajagopalaMenon as a preference immigrant under section 203 (a) (3) of the Immigration and Nationality Act, as amended, be and the dame is hereby denied.

112

